Citation Nr: 1308208	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-43 738	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to an increased rating for PTSD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a skin disability was last denied by a May 1998 Board decision which declined to reopen the Veteran's application for entitlement to service connection for a skin disability, including as due to herbicides.  

2.  The evidence received since the May 1998 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a skin disability, including as due to exposure to herbicides.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a skin disability, including as due to exposure to herbicides, has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated May 2008.  The Veteran was advised in the May 2008 correspondence that his claim for a skin disability was previously denied because a skin disability was not shown while on active duty or within a presumptive period after service and that new and material evidence was required to reopen the previously denied claim.  Although not of record, the correspondence referenced an enclosure entitled "What the Evidence Must Show" which includes the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2008 letter told the Veteran what constitutes new and material evidence and also advised him of the reasons for the previous denial of his claim and what evidence was needed in order to be considered new and material.  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.   In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2012).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a skin disability in April 1984.  The claim was denied by the RO in an August 1984 rating decision.  Notice of the denial and notice of appellate rights were provided in August 1984.  The Veteran perfected an appeal and the Board denied the Veteran's claim in a May 1986 decision.  Consequently, the 1986 Board denial was the final denial of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1104 (2012).  The Veteran subsequently submitted a request to reopen his claim of entitlement to service connection for a skin disability.  The claim was denied in a January 1994 rating decision which indicated that the claim for exposure to residuals of Agent Orange was not established.  Notice of the denial and notice of appellate rights were provided in February 1994.  The Veteran submitted a notice of disagreement in February 1994 and the claim was again denied in a September 1997 rating decision for failure to submit new and material evidence.  The Veteran perfected an appeal and the claim was denied by the Board in a May 1998 decision for failure to submit new and material evidence.  Consequently, the 1998 Board denial was the last final denial of the claim.  As a result, service connection for a skin disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denial consisted of the Veteran's service treatment records, VA outpatient treatment reports dated from November 1985 to January 1994, and VA examination reports dated in July 1971, June 1985, July 1988, and June 1995.

The service treatment records do not reflect any complaints, findings, or treatment for a skin disability.  

The July 1971 VA examination does not reflect any findings related to a skin disability.  

At the June 1985 VA examination, the Veteran reported a rash that began in Vietnam.  He indicated that he first reported skin issues at VA in 1984.  Examination of the skin revealed papular lesions on the right arm with areas of dark discolorations especially in summer on both upper thighs in June 1985.  

At the July 1988 VA examination, the Veteran reported itching on his arms and legs due to a rash.  A physical examination of the Veteran's skin was not performed at that time.  

The June 1995 VA examination does not reflect any findings related to a skin disability.  

The post-service treatment reports from VA reflect a report of skin lesions on the Veteran's arms in October 1984.  He was assessed with neurotic excoriation.  The records thereafter reflect reports of itchy skin and a rash which were variously diagnosed as nummular eczema and chronic eczematous dermatitis.  

The basis of the original denial of the Veteran's claim was that there was no evidence of a skin disability in service, no evidence of a skin disability until fourteen years after service, and no evidence of chloracne within the presumptive period.  The May 1998 Board decision found that there was no new and material evidence received to reopen the Veteran's claim of entitlement to service connection for a skin disability.  

The Veteran submitted his current claim to reopen his claim for service connection for a skin disability in March 2008.  Evidence received since the final prior denial consists of additional VA treatment records dated through August 2010, VA psychiatric examination reports dated in June 1995, December 1998, October 2008, and August 2010, a VA audiology examination dated in December 1999, and statements from the Veteran.  

The VA treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  Although the records reflect treatment for a skin disability diagnosed as atopic dermatitis, the records do not contain any opinion relating the claimed skin disability to the Veteran's active duty service.  The fact that the Veteran was treated for a skin disability was known at the time of the previous denial, thus evidence demonstrating a current diagnosis of a skin disability is cumulative.  

The VA examination reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  The reports are unrelated to the claimed disability at issue.  

The Veteran's statements and claim submitted in conjunction with the application to reopen his claims are duplicative of those considered at the time of the previous claim and are thus not new evidence because they are cumulative.  The Veteran has 

indicated that he sought treatment for a skin disability which he believes is related to exposure to herbicides during his service in Vietnam.  This is a fact that was known at the time of the final prior denial.  

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for a skin disability, including as due to exposure to herbicides there must be some new evidence that the claimed disability was caused or aggravated by active duty service.

Without some new evidence tending to show that the Veteran's claimed skin disability was caused or aggravated by his active duty service, the claim of entitlement to service connection for a skin disability cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The new evidence received is cumulative of evidence already of record at the time of the prior denial.  Thus, in the absence of new and material evidence, the Veteran's claim is not reopened.

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating the claim of service connection for a skin disability, there must be some new evidence that the claimed disability was caused or aggravated by active duty service.


ORDER

The application to reopen a claim of entitlement to service connection for a skin disability, including as due to exposure to herbicides is denied.



REMAND

A review of the claims file reveals that a remand is necessary in order to properly adjudicate the claim of entitlement to an increased rating for PTSD.

The Veteran was last afforded a VA examination to assess the nature and severity of his service-connected PTSD in August 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last examination is over two years old and is somewhat stale.  Furthermore, when the Veteran submitted his substantive appeal in October 2010, he indicated that his psychiatric symptoms had increased in severity.  As the evidence seems to indicate that the Veteran's condition may have worsened since the most recent examination, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, the new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2012). 

Associated with the claims file are VA outpatient treatment reports showing mental health treatment dated through August 2010.  At the time of the August 2010 VA examination, the Veteran was noted to be in mental health treatment for PTSD at VA.  The Veteran indicated in his October 2010 substantive appeal that additional evidence from his VA treatment was not of record.  Because it appears that there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after August 25, 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 26, 2010. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file including relevant medical evidence and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score and explanation of the import of that score as it pertains to social and industrial adaptability. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


